   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.3 Page 1 of 11




Mary Jo O’Neill, AZ Bar No. 005924
James P. Driscoll-MacEachron, AZ Bar No. 027828
Gina E. Carrillo, AZ Bar No. 030579
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Phoenix District Office
3300 North Central Ave., Suite 690
Telephone: (602) 660-0013
Fax: (602) 640-5071
Email: mary.oneill@eeoc.gov
        james.driscoll-maceachron@eeoc.gov
        gina.carrillo@eeoc.gov

Attorneys for Plaintiff
EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
 _____________________________________________________________________

               IN THE UNITED STATES DISTRICT COURT
                DISTRICT OF UTAH, CENTRAL DIVISION
_______________________________________________________________________
EQUAL EMPLOYMENT                 :
OPPORTUNITY COMMISSION,          :
                                 :    Case No.
                   Plaintiff,    :
                                 :
vs.                              :    COMPLAINT
                                 :
Elwood Staffing Services, Inc.   :    (Jury Trial Requested)
                                 :
                                 :
                   Defendant.    :
________________________________________________________________________


                               NATURE OF THE ACTION

       This is an action under Title I of the Americans with Disabilities Act of 1990 as

amended by the ADA Amendments Act of 2008 and Title I of the Civil Rights Act of 1991,

to correct unlawful employment practices on the basis of disability, and to provide

appropriate relief to Charging Party Mirna Cordero, a person with a disability who was

adversely affected by such practices. As alleged with greater particularity below, the Equal
   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.4 Page 2 of 11




Employment Opportunity Commission alleges that Elwood Staffing Services, Inc. failed

to hire Ms. Cordero because of her disability and/or because of her need for a reasonable

accommodation and that Elwood Staffing failed to provide Ms. Cordero a reasonable

accommodation.

                             JURISDICTION AND VENUE

       1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345.

       2.     This action is authorized and instituted pursuant to Section 107(a) of the

Americans with Disabilities Act of 1990 (ADA), as amended, 42 U.S.C. § 12117(a),

which incorporates by reference Section 706(f)(1) and (3) of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) (Title VII), and pursuant to

Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       3.     The employment practices alleged to be unlawful were committed within

the jurisdiction of the United States District Court for the District of Utah, Central

Division.

                                         PARTIES

       4.     The Equal Employment Opportunity Commission is the agency of the

United States of America charged with the administration, interpretation, and

enforcement of Title I of the ADA. The EEOC is expressly authorized to bring this action

by Section 107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).




                                              2
   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.5 Page 3 of 11




      5.     At all relevant times, Elwood Staffing Services, Inc., an Indiana

Corporation, has continuously been doing business in the State of Utah and it has

continuously had at least 15 employees.

      6.     At all relevant times, Elwood Staffing was a staffing agency and procured

opportunities for employees to work for a covered employer within the meaning of

Section 101(7) of the ADA, 42 U.S.C. § 12111 (7), which incorporates by reference

Section 701(c) of Title VII 42 U.S.C § 2000e(c).

      7.     At all relevant times, Elwood Staffing was an employer within the meaning

of Section 101(5) of the ADA, 42 U.S.C. § 12111 (5), which incorporates by reference

Section 701(c) of Title VII 42 U.S.C § 2000e(b).

      8.     At all relevant times, Elwood Staffing has been a covered entity under

Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

                        ADMINISTRATIVE PROCEDURES

      9.     More than thirty days prior to the institution of this lawsuit, Charging Party

Mirna Cordero filed a charge of discrimination with the EEOC alleging Elwood Staffing

violated the ADA.

      10.    On February 9, 2021, the EEOC issued a letter of determination, finding

reasonable cause to believe that Elwood Staffing violated the ADA and inviting Elwood

Staffing to join the EEOC in informal methods of conciliation to endeavor to eliminate

the unlawful employment practices and provide appropriate relief.




                                            3
   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.6 Page 4 of 11




        11.   On April 19, 2021, the EEOC issued to Elwood Staffing a Notice of Failure

of Conciliation to Elwood Staffing advising Elwood Staffing that the EEOC was unable

to secure a conciliation agreement acceptable to the EEOC from Elwood Staffing.

        12.   All administrative prerequisites to the institution of this lawsuit have been

fulfilled.

                              STATEMENT OF CLAIMS

        13.   Since at least June 30, 2017, Elwood Staffing has engaged in unlawful

employment practices in Orem, Utah, in violation of Sections 102(a), 102(b)(5)(A), and

102(b(5)(B) of Title I of the ADA, 42 U.S.C. §§ 12112(a), 12112(b)(5)(A), and (b)(5)(B).

        14.   Ms. Cordero is a qualified individual with a disability under Sections 3 and

101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8).

        15.   Ms. Cordero does not have a left hand.

        16.   On or around June 30, 2017, Ms. Cordero went to Elwood Staffing’s

location in Orem, Utah to fill out an employment application.

        17.   Elwood Staffing is a staffing agency and places temporary employees at

client companies.

        18.   One of Elwood Staffing’s client companies is Nu Skin Enterprises, Inc.

        19.   On or around July 12, 2017, Ms. Cordero received a job posting

notification from Elwood Staffing for work at Nu Skin.

        20.   On or about July 13, 2017, Ms. Cordero accepted a conditional job offer for

a Product Assembler assignment with Nu Skin.




                                             4
   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.7 Page 5 of 11




       21.    Ms. Cordero then returned to the Orem, Utah Elwood Staffing location on

or about July 13, 2017, wearing her prosthetic hand.

       22.    Ms. Cordero was told by an Elwood Staffing employee, Staffing Manager

Peter Murphy, that she would be assigned to work as a Product Assembler in the

warehouse at Nu Skin.

       23.    A Product Assembler at Nu Skin labels, assembles, and packs bottles of

products.

       24.    Ms. Cordero had experience with jobs on production lines and could

perform the essential functions of the Product Assembler position at Nu Skin with or

without a reasonable accommodation.

       25.    On or about July 13, 2017, Elwood Staffing Manager Peter Murphy

administered a label placing test to Ms. Cordero.

       26.    After Ms. Cordero completed the test, Elwood Staffing Manager Peter

Murphy told Ms. Cordero that she had easily passed the test. Elwood Staffing Manager

Murphy also commented that she did a lot better than he thought she would.

       27.    Elwood Staffing’s records on Ms. Cordero reflect that she received a

perfect score on the labeling test.

       28.    Elwood Staffing states that it also administers a dexterity test called the

Purdue Pegboard Test to potential Nu Skin Product Assemblers.

       29.    Elwood Staffing Manager Murphy decided not to administer the Purdue

Pegboard Test to Ms. Cordero because she does not have a left hand.




                                              5
   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.8 Page 6 of 11




       30.    No Elwood Staffing employee ever told Cordero about the Purdue

Pegboard Test.

       31.    No Elwood Staffing employee asked if Ms. Cordero needed an

accommodation to take the Purdue Pegboard Test.

       32.    No Elwood Staffing employee suggested any possible accommodation that

might help Ms. Cordero take the Purdue Pegboard Test.

       33.    Ms. Cordero did not know about the Perdue Pegboard Test. As a result, she

did not know if she would need a reasonable accommodation to take the test.

       34.    On the same day, after meeting with Ms. Cordero, Elwood Staffing

Manager Peter Murphy called Dave Larsen, the Elwood Staffing Regional Manager at the

time relevant to this case.

       35.    Staffing Manager Murphy told Regional Manager Larsen that he did not

believe Ms. Cordero would be able to complete the Purdue Pegboard Test because she

did not have a left hand.

       36.    Regional Manager Larsen told Elwood Staffing Manager Murphy that if a

person could not complete the Purdue Pegboard Test, they would not be able to move

forward with placement at Nu Skin.

       37.    Elwood Staffing Manager Murphy later called Ms. Cordero and rescinded

the job offer. Murphy told her that Nu Skin said she needed two hands to do the jobs and

that, therefore, she would no longer be placed on assignment there.

       38.    On or about July 17, 2017, Elwood Staffing told Nu Skin that Ms. Cordero

was withdrawn from placement at Nu Skin.



                                            6
    Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.9 Page 7 of 11




                                 First Claim for Relief

                        Denial of Reasonable Accommodation

                              42 U.S.C. § 12112(b)(5)(A)

        39.   The allegations in the foregoing paragraphs are hereby incorporated by

reference.

        40.   Ms. Cordero is an individual with a disability under 42 U.S.C. § 12012.

        41.   Ms. Cordero was qualified and able to perform the essential functions of

the position of Product Assembler at Nu Skin with or without a reasonable

accommodation.

        42.   Elwood Staffing knew of Ms. Cordero’s disability.

        43.   Elwood Staffing did not allow Ms. Cordero to take the test and did not ask

Ms. Cordero if there was a reasonable accommodation that would allow her to take the

test.

        44.   Elwood Staffing did not ask Ms. Cordero if there was a reasonable

accommodation that would allow her to perform the essential functions of that job.

        45.   Elwood Staffing did not engage in the interactive process with Ms. Cordero

or provide any reasonable accommodation to Ms. Cordero.

        46.   By failing to provide Ms. Cordero reasonable accommodations, Elwood

Staffing violated the ADA, 42 U.S.C. § 12112(b)(5)(A).

        47.   The effect of the practices complained of in the paragraphs above has been

to deprive Ms. Cordero of equal employment opportunities because of her disability.




                                            7
   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.10 Page 8 of 11




        48.    The unlawful employment practices complained of in the paragraphs above

were intentional.

        49.    The unlawful employment practices complained of in the paragraphs above

were done with malice or reckless indifference to the federally protected rights of Ms.

Cordero.

                                 Second Claim for Relief

           Failure to hire because of disability and/or need for accommodation

                                42 U.S.C. § 12112(b)(5)(B)

        50.    The allegations in the foregoing paragraphs are hereby incorporated by

reference.

        51.    Ms. Cordero is an individual with a disability under 42 U.S.C. § 12102.

        52.    Ms. Cordero was qualified and able to perform the essential functions of

the position of Product Assembler at Nu Skin with or without a reasonable

accommodation.

        53.    Elwood Staffing knew of Ms. Cordero’s disability.

        54.    Elwood Staffing did not engage in an interactive process to determine if a

reasonable accommodation would allow Ms. Cordero to complete the Purdue Pegboard

test.

        55.    Elwood Staffing did not engage in an interactive process to determine if a

reasonable accommodation would allow Ms. Cordero to work as a Product Assembler at

Nu Skin.




                                             8
   Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.11 Page 9 of 11




          56.   Elwood Staffing told Ms. Cordero that she could not work as a Product

Assembler at Nu Skin because of her disability.

          57.   Elwood Staffing rescinded the job offer and did not hire Ms. Cordero

because of her disability and/or because of the need to provide her a reasonable

accommodation.

          58.   Elwood Staffing failed to hire Ms. Cordero because of her disability and/or

because of the need to provide her a reasonable accommodation in violation of 42 U.S.C.

§ 12112(b)(5)(B).

          59.   The effect of the practices complained of in the paragraphs above has been

to deprive Ms. Cordero of equal employment opportunities because of her disability.

          60.   The unlawful employment practices complained of in the paragraphs above

were intentional.

          61.   The unlawful employment practices complained of in the paragraphs above

were done with malice or reckless indifference to Ms. Cordero’s federally protected

rights.

                                  PRAYER FOR RELIEF

          Wherefore, the EEOC respectfully requests that this Court:

          A.    Grant a permanent injunction enjoining Elwood Staffing, its officers,

successors, assigns, agents, servants, employees, and all persons in active concert or

participation with them, from engaging in employment practices that discriminate on the

basis of disability.




                                              9
  Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.12 Page 10 of 11




        B.    Order Elwood Staffing to institute and carry out policies, practices, and

programs which provide equal employment opportunities for qualified individuals with

disabilities and that eradicate the effects of Elwood Staffing’s unlawful employment

practices.

        C.    Order Elwood Staffing to make Mirna Cordero whole by providing

appropriate backpay with prejudgment interest, in amounts to be determined at trial, and

other affirmative relief necessary to eradicate the effects of their unlawful employment

practices including but not limited to the rightful-place hiring of Mirna Cordero, and,

where appropriate, and front pay.

        D.    Order Elwood Staffing to make Mirna Cordero whole by providing

compensation for past and future pecuniary losses resulting from the unlawful

employment practices described above in amounts to be determined at trial.

        E.    Order Elwood Staffing to make Mirna Cordero whole by providing

compensation for past and future non-pecuniary losses resulting from the unlawful

practices described above, including but not limited to emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and humiliation, in amounts to

be determined at trial.

        F.    Order Elwood Staffing to pay Mirna Cordero punitive damages for

Defendant’s malicious and reckless conduct described above in amounts to be determined

at trial.

        G.    Grant such further relief as the Court deems necessary and proper in the

public interest.



                                             10
 Case 2:21-cv-00498-JCB Document 2 Filed 08/20/21 PageID.13 Page 11 of 11




      H.     Award the Commission its costs of this action.

                              JURY TRIAL DEMAND

             The Commission requests a jury trial on all questions of fact raised by its

complaint.

             RESPECTFULLY SUBMITTED this 20th day of August, 2021.

                                               GWENDOLYN YOUNG REAMS
                                               Acting General Counsel

                                               EQUAL EMPLOYMENT
                                               OPPORTUNITY COMMISSION
                                               131 M Street NE, 5th Floor
                                               Washington, DC 20507-0004

                                               MARY JO O’NEILL
                                               Regional Attorney

                                               JAMES DRISCOLL-MACEACHRON
                                               Supervising Trial Attorney

                                               /s/ Gina E. Carrillo
                                               GINA E. CARRILLO
                                               Trial Attorney

                                               EQUAL EMPLOYMENT
                                               OPPORTUNITY COMMISSION
                                               Phoenix District Office
                                               3300 North Central Avenue, Suite 690
                                               Phoenix, Arizona
                                               85012




                                          11
